

EXHIBIT 10.5


THE DEBENTURE, AS AMENDED HEREBY, IS SUBJECT TO THE TERMS OF A SUBORDINATION
AGREEMENT DATED AS OF APRIL 6, 2016 (AS AMENDED FROM TIME TO TIME) IN FAVOR OF
OPUS BANK, AS LENDER, WHICH AGREEMENT (AS AMENDED IN ACCORDANCE WITH ITS TERMS)
IS INCORPORATED HEREIN BY REFERENCE.


THIRD AMENDMENT TO
8% SENIOR SECURED CONVERTIBLE DEBENTURE
This THIRD AMENDMENT TO 8% SENIOR SECURED CONVERTIBLE DEBENTURE (this
“Amendment”) is made as of March 30, 2018, by and among SPHERE 3D CORPORATION, a
corporation incorporated under the laws of the Province of Ontario (the
“Corporation”), the Guarantors party hereto, and FBC HOLDINGS S.A R.L., a
private limited liability company incorporated under the laws of the Grand Duchy
of Luxembourg (the “Holder”).
RECITALS
WHEREAS, Corporation issued a 8% Senior Secured Convertible Debenture due March
31, 2018 to Holder (as amended, amended and restated, supplemented or otherwise
modified from time to time in accordance with its provisions, the “Debenture”)
in a principal amount of US$24,500,000. Capitalized terms used herein without
definition shall have the meanings ascribed thereto in the Debenture;
WHEREAS, the outstanding principal balance owed by Corporation to Holder is
$24,500,000;
WHEREAS, as security for all of the indebtedness and obligations due to Holder
under the Debenture (collectively, the “Obligations”), Corporation and the
Guarantors granted a security interest in the Collateral in favour of Holder
pursuant to the Debenture (the “Security”);
WHEREAS, Guarantors are party to the Debenture to whereby they unconditionally
guaranteed payment to Holder of the Obligations owing by Corporation to Holder
under the Debenture (the “Guaranty”);
WHEREAS, Corporation has informed Holder that is will not be able to redeem
Debenture on the Maturity Date and has requested an extension to the Maturity
Date.
WHEREAS Corporation and the Holder desire to amend the Debenture to extend the
Maturity Date, among other things, on the terms and conditions set forth herein;
NOW, THEREFORE, in consideration of the mutual covenants, terms and conditions
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
1.Amendment to the Debenture.
1.1    Amendments. Subject to compliance by Corporation and Guarantors with the
terms and conditions of this Agreement, Holder hereby agrees that with effect on
and from the Effective Date the Debenture is amended as follows:
(a)    The definition of Maturity Date in the introductory paragraph to the
Debenture and in Section 1.1 (Definitions) is hereby amended and restated in its
entirety as follows:
“Maturity Date” means May 31, 2018 or such earlier date on which the entire
principal owing pursuant to this Debenture is due any payable by the
Corporation;





--------------------------------------------------------------------------------




(b)    A new definition of Proposed Transaction is included in Section 1.1
(Definitions) in the correct alphabetical place as follows:
“Proposed Transaction” means the transaction described in the Corporation’s Form
8-K dated February 20, 2018 and filed with the United States Securities and
Exchange Commission on February 21, 2018;
(c)    Section 8.1 (Events of Default) is amended by adding the following new
sub-section (k) at the end thereof.
“The Corporation fails to file on or before April 30, 2018 a definitive proxy
with the Securities and Exchange Commission relating to the meeting of the
Corporation’s shareholders to be held in connection with the approval of the
Proposed Transaction; provided that if on or before 30 April 2018 Corporation
has provided Holder with a binding contractual commitment from a third party to
purchase all amounts outstanding under the Debenture from Holder on or before
May 31, 2018 for cash at par, which is form and substance satisfactory to
Holder, no Event of Default shall occur under this sub-section (k).”
2.    Conditions Precedent. This Agreement shall not become effective unless and
until the date (the "Effective Date") that each of the following conditions
shall have been satisfied in Holder’s sole discretion, unless waived in writing
by Holder:
(a)    a copy of this Agreement, duly executed by Corporation and each
Guarantor;
(b)    a copy of the amendment agreement to the subordination agreement between,
among others, Holder and Senior Secured Creditor in form and substance
satisfactory to Holder, duly executed by Corporation, Guarantors and Senior
Secured Creditor;
(c)    evidence in form and satisfactory to Holder that Senior Secured Creditor
has agreed to forbear to exercise its rights under the Loan Documents (as
defined in the Senior Credit Agreement) or has agreed to extend the “Maturity
Date” as defined in the Senior Credit Agreement, in each case to at least May
31, 2018;
(d)    the representations and warranties herein and in the Debenture shall be
true and correct in all material respects (except where any such representation
and warranty is already subject to a materiality standard, in which case such
representation and warranty is true and correct in all respects) on and as of
the date hereof, as though made on such date (except to the extent that such
representations and warranties relate solely to an earlier day);
(e)    no Event of Default shall have occurred and be continuing on the date
hereof, nor shall result from the consummation of the transactions contemplated
herein.
2.2    Extension Fee. As consideration for the amendments to the Debenture set
out herein, Corporation shall pay to Holder an extension fee payable in 4 equal
instalments of US$183,750 each. The first instalment shall be due on March 31,
2018 and payable on April 16 2018 and the remaining instalments shall be due and
payable on each of April 16, 2018, April 30 2018, and May 16, 2018 (each date
being an “Fee Payment Date”) which the Corporation may pay in cash or, at its
option, by issuing and delivering to Holder that number of Common Shares
obtained by dividing US$183,750 by the Current Market Price of the Common Shares
on March 31, 2018 (in respect of the first instalment) the relevant Fee Payment
Date (in respect of the remaining instalments).
2.3    Interest.





--------------------------------------------------------------------------------




(a)    Notwithstanding anything in Section 2.3(b) and (d) of the Debenture to
the contrary the Debenture shall bear interest from and including the date of
issue at the rate equal to 8.0% per annum payable in arrears after as well as
before maturity and after as well as before default as follows:
(i)    on April 16, 2018 Corporation shall pay to Holder interest accrued to
March 31, 2018, which Corporation may, at its option, satisfy by delivering to
Holder the number of Common Shares obtained by dividing the aggregate amount of
the interest owning to Holder by the Current Market Price of the Common Shares
on March 31, 2018; and
(ii)    on each of April 16, 2018, April 30 2018, and May 16, 2018 and the
Maturity Date (each an “Amended Interest Payment Date”) Corporation shall pay to
Holder interest, which Corporation may satisfy, at its option, in cash or by
issuing and delivering to Holder that number of Common Shares obtained by
dividing the aggregate amount of the interest owing to Holder under this Section
2.3(a)(ii) by the Current Market Price of the Common Shares on the relevant
Amended Interest Payment Date.
(b)    Corporation represents to Holder that there are no restrictions binding
on it (including under any applicable rules of the Exchange) which would prevent
or otherwise restrict Corporation issuing Common Shares to Holder pursuant to
Section 2.3(a) above and the issuance of such Common Shares will not result in
Holder becoming a “Control Person” (as defined by the applicable rules of the
Exchange).
2.4    Counsel’s Opinion on or before Wednesday, April 4, 2018. Corporation
shall provide Holder with an opinion from Corporation’s counsel in form and
substance satisfactory to Holder in respect of the holding period under US
securities law relating to the Common Shares of the Corporation issued to Holder
in lieu of cash interest in December 2017 and the Common Shares to be issued to
Holder under Sections 2.2 and 2.3 of this Agreement.
3.    Representations and Warranties. Corporation and each Guarantor represent
and warrant as to itself that all representations and warranties relating to it
contained in the Debenture are true and correct as of the Effective Date, except
to the extent that such representations and warranties expressly relate to an
earlier date, in which case such representations and warranties shall have been
true and correct in all material respects as of such earlier date. Corporation
and Guarantors further represent and warrant to Holder as follows:
3.1    Authorization. The execution, delivery, and performance of this Agreement
are within its corporate power and have been duly authorized by all necessary
corporate action.
3.2    Enforceability. This Agreement constitutes a valid and legally binding
Agreement enforceable against Corporation and Guarantors in accordance with its
terms, subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
and similar laws affecting creditors' rights generally and to general principles
of equity.
3.3    No Violation. The execution, delivery, and performance of this Agreement
do not and will not (i) violate any law, regulation, or court order to which
Corporation or Guarantors are subject; (ii) conflict with Corporation or
Guarantors' organizational documents; or (iii) result in the creation or
imposition of any lien, security interest, or encumbrance on any property of
Corporation, Guarantors, or any of their subsidiaries, whether now owned or
hereafter acquired.
3.4    No Litigation. No action, suit, litigation, investigation, or proceeding
of or before any arbitrator or Governmental Authority is pending or, to the
knowledge of Corporation or Guarantors, threatened by or against or affecting
Corporation or Guarantors or against any of their property or assets with
respect to any of the Debenture or any of the transactions contemplated hereby
or thereby.





--------------------------------------------------------------------------------




3.5    Advice of Counsel. Corporation and Guarantors have freely and voluntarily
entered into this Agreement with the advice of legal counsel of their choosing.
4.    Covenants. In addition, in order to induce Holder to enter into this
Amendment Agreement, Corporation and Guarantors hereby covenant and agree as
follows:
4.1    Compliance with Debenture. Corporation and Guarantors shall continue to
perform and observe all covenants, terms and conditions, and other obligations
contained in all of the Debenture and this Agreement.
4.2    Perfection of Holder’s Liens. Corporation and Guarantors shall execute
and deliver to Holder such documents and take such actions as Holder deems
necessary or advisable to perfect or protect Holder’s security interests,
mortgages, or liens granted by Corporation or Guarantors to Holder.
4.3    Proposed Transaction updates. The Corporation shall keep Holder updated
on the progress of the Proposed Transaction and shall promptly provide such
information that Holder may request in respect of the Proposed Transaction.
4.4    Notice of Adverse Claims. If Corporation or Guarantors shall become aware
that any person or entity is asserting any lien, encumbrance, security interest,
or adverse claim (including any writ, garnishment, judgment, warrant of
attachment, execution, or similar process or any claim of control) against any
of them or any of their property (each, an "Adverse Claim"), they shall promptly
notify Holder in writing thereof, and provide to Holder all documentation and
other information it may request regarding such Adverse Claim.
4.5    Further Assurances. Promptly upon the request of Holder, Corporation and
Guarantors shall take any and all actions of any kind or nature whatsoever, and
execute and deliver additional documents, that relate to this Agreement and the
transactions contemplated herein.
5.    Buy Out Right
5.1    The Corporation may, by giving Holder not less than 10 Business Days’
notice, redeem the Debenture in cash at par together with all accrued but unpaid
interest, fees, costs and expenses payable under the terms of the Debenture and
this Agreement (the date on which such redemption occurs, the “Redemption
Date”), provided that Holder is not restricted from receiving such payment under
the terms of the Subordination Agreement. Payment to Holder shall be made to
such account as Holder may notify Corporation in writing, for value on the date
when due, and shall be made in immediately available funds, without abatement,
set-off or counterclaim for any reason whatsoever. Notwithstanding anything
herein to the contrary, Corporation shall have no obligation to pay any
extension fee that would otherwise payable hereunder on a Fee Payment Date that
occurs after the Redemption Date or any interest that would accrue under the
Debenture after the Redemption Date.
6.    Reaffirmation of Guaranty and Security
6.1    Reaffirmation of Guaranty. Each Guarantor hereby ratifies and reaffirms
(i) the validity, legality, and enforceability of the Guaranty; (ii) that its
reaffirmation of the Guaranty is a material inducement to Holder to enter into
this Agreement; and (iii) that its obligations under the Guaranty shall remain
in full force and effect until all the Obligations have been paid in full.
6.2    Reaffirmation of Security. Holder and each Guarantor confirms that the
Debenture (a) ranks as continuing security for the payment and discharge of the
liabilities owning to Holder pursuant to the Debenture, including without
limitation, all present and future monies, obligations and liabilities owed by
Corporation and each Guarantor to Holder, whether actual or contingent and
whether owed jointly or severally, as principal or surety and/or in any other
capacity, under or in connection with the Debenture and in





--------------------------------------------------------------------------------




accordance with the provisions thereof; and (ii) shall continue in full force
and effect in all respects and the Debenture and this Agreement shall be read
and construed together.
7.    Miscellaneous.
7.1    Notices. Any notices with respect to this Agreement shall be given in the
manner provided for in Article 12 of the Debenture.
7.2    Integration; Modification of Agreement. This Agreement and the Debenture
embody the entire understanding between the parties hereto and supersedes all
prior agreements and understandings (whether written or oral) relating to the
subject matter hereof and thereof. On and after the date hereof, each reference
in the Debenture to “this Debenture”, “hereunder”, “hereof” or “herein” or words
of like import referring to the Debenture shall mean and be reference to the
Debenture as amended and supplemented by this Agreement. The terms of this
Agreement may not be waived, modified, altered, or amended except by agreement
in writing signed by all the parties hereto. This Agreement shall not be
construed against the drafter hereof.
7.3    Severability. If any term or provision of this Agreement is invalid,
illegal, or unenforceable in any jurisdiction, such invalidity, illegality, or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction.
7.4    Full Force and Effect. The Debenture shall remain unchanged, in full
force and effect and continue to govern and control the relationship between the
parties hereto, except to the extent it is inconsistent with, superseded, or
expressly modified herein. To the extent of any inconsistency, amendment, or
superseding provision, this Agreement shall govern and control.
7.5    Successors and Assigns. This Agreement is binding upon and shall inure to
the benefit of the parties hereto and their respective permitted heirs,
successors, and assigns, provided that the Corporation's and Guarantors' rights
under this Agreement are not assignable.
7.6    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Province of Ontario and the federal laws of
Canada applicable therein.
7.7    No Waiver. No failure to exercise and no delay in exercising, on the part
of the Holder any right, remedy, power, or privilege hereunder or under the
Debenture shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power, or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power,
or privilege. Further, Holder's acceptance of payment on account of the
Obligations or other performance by Corporation or Guarantors after the
occurrence of an Event of Default shall not be construed as a waiver of such
Event of Default, any other Event of Default, or any of Holder’s rights or
remedies.
7.8    Cumulative Rights. The rights, remedies, powers, and privileges herein
provided are cumulative and not exclusive of any rights, remedies, powers, and
privileges provided by law.
7.9    Reimbursement of Costs and Expenses. Notwithstanding any provision in the
Debenture to the contrary, Corporation and Guarantors agree to pay all costs,
fees, and expenses of Holder (including attorneys' fees), expended or incurred
by Holder in connection with the negotiation, preparation, administration, and
enforcement of this Agreement, the Debenture, the Obligations, any of the
Collateral and all fees, costs, and expenses incurred in connection with any
bankruptcy or insolvency proceeding (including, without limitation, any
adversary proceeding, contested matter, or motion brought by Holder or any other
person). Corporation and Guarantors are jointly and severally liable for their
obligations under this Section 7.9.
7.10    Headings. The section headings in this Agreement are for reference only
and shall not affect the interpretation of this Agreement.





--------------------------------------------------------------------------------




7.11    Counterparts; Electronic Execution. This Agreement may be executed in
any number of counterparts, each of which shall be an original, and all of which
together shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile or in electronic
(i.e., "pdf" or "tif") format shall be effective as delivery of a manually
executed counterpart of this Agreement.
[SIGNATURE PAGE FOLLOWS]





--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
FBC HOLDINGS S.A. R.L.
 
By /s/ M.S. Caballero Elizondo and /s/ G Cousin
Name: Manacor (Luxembourg) S.A.
Title: Manager A
 
 
 
By /s/ Jennifer M. Pulick            
Name: Cyrus Capital Partners, LP
Title: Manager B






--------------------------------------------------------------------------------







 
SPHERE 3D CORPORATION
 
By /s/ Kurt Kalbfleisch      
Name: Kurt Kalbfleisch
Title: SVP and CFO
 
SPHERE 3D INC.
 
By /s/ Kurt Kalbfleisch      
Name: Kurt Kalbfleisch
Title: SVP and CFO
 
V3 SYSTEMS HOLDINGS, INC.
 
By /s/ Kurt Kalbfleisch      
Name: Kurt Kalbfleisch
Title: CFO and Secretary
 
OVERLAND STORAGE, INC.
 
By /s/ Kurt Kalbfleisch      
Name: Kurt Kalbfleisch
Title: SVP and CFO
 
TANDBERG DATA HOLDINGS S.A. R.L.
 
By /s/ Kurt Kalbfleisch      
Name: Kurt Kalbfleisch
Title: Manager A








